DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
Applicants have added new claims 11-14.
Applicants have amended the claims to address the 112 rejection.

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered.
The applicants arguments concerning the previous 103 rejection of claims 1 and 6 based over Green in view of Petras, with the remaining claims 2-5 and 7-10 based upon the rejections further in view of the respective reference.
Further reconsideration was made in regards to the claimed features, particularly of the claimed body element, which can be seen in as element 2 in Fig. 2C, wherein the body moves along the outlet orifice 10 of the nozzle 1.  This particular feature has reconsidered in regards to the claims and it is noted that the feature are not taught by the prior art references.
The main arguments by the applicant is based upon the Green reference and the combination of said reference with Petras.  In this regard, the applicants have argued that the Green reference never utilized the term “nozzle” and argued that this deficiency regarding the technical term prohibits the usage of the reference in the rejection.  It is noted that the specific claimed structural features of the spinning nozzle which includes 
However, the prior art references do not teach the claimed feature regarding the body located at the outlet orifice of the spinning nozzle and further of the claimed repeatedly guiding the body via the method of claim 6 or claimed assembly of claim 1.
The references of Pirs (US 2012/0002121), Ogura (US 2017/0130364), Kim (US 2018/0015423), and Soletti (US 2016/0325480) were used in rejections of dependent claims and would address the deficiencies from the parent claims.
Lastly, the references of Anneaux (US 2016/0160413) and Phaneuf (US 2017/0271795) were only used to address the claimed spinning substance in a dependent claim and would not solve the deficiencies set forth in the parent claims.
	Thereby, the rejection of the claims based upon the 35 USC 103 are now withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Here, the claimed “assembly for guiding the collecting electrode” is taught by the specification on page , wherein a driving unit is taught for guiding the collecting electrode, see page 10, lines 4-6, wherein further teaching of a driving unit adapted for guiding the collecting electrode.
While, the “assembly for repeated guiding of the body” is taught by the specification on pages 17 and 18 of the how the movable body 2 can be guided for destabilizing the locations, see lines 12-15 on page 17 and 3-15 on page 18, as comprises of a pneumatic driving unit.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teaching of the device having the apparatus and method regarding the spinning nozzle for forming nanofibrous and/or microfibrous layers, and having the collecting electrode, and the generation of the voltage between the electrode and spinning nozzle, the additional feature regarding the body that is guided along the outlet orifice or orifices of the spinning nozzle and along the surface of the liquid material to cause repeated displacement of the location of points where the fibres are formed.
The closest prior art include:
The Green (US 2011/223330) reference teaches of a device in forming the fibers including the electrodes and the nozzle with orifice.  However, the Green reference lacks the claimed structure regarding the assembly an in the area by the outlet orifice, with the at least body for destabilizing locations of points where the fibres are formed on the surface of the liquid material at the outlet orifice, particularly regarding the assembly for repeated guiding of the body.
The Petras reference (US 2010/194000) teaches of a collecting electrode (4) and spinning electrode (3), wherein an electrostatic field between the electrodes, see spinning members 31 of the spinning electrode 3 in the spinning zones [0017], [0053]-[0055].  However, the Petras reference lacks teaching of the spinning nozzles, the body that is guided along the outlet orifice of the spinning nozzle, and of the assembly for repeatedly guiding the body along the orifice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726